

117 S2443 IS: To expand the definition of H–2A nonimmigrant for purposes of the Immigration and Nationality Act to include aliens engaged in seafood processing, horticultural commodities, or the care of horses.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2443IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Graham (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo expand the definition of H–2A nonimmigrant for purposes of the Immigration and Nationality Act to include aliens engaged in seafood processing, horticultural commodities, or the care of horses.1.Expansion of agriculture-related work activities for which H–2A nonimmigrants are eligibleSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking or (ii) and all that follows through or (b) and inserting the following: (ii)(a)having a residence in a foreign country, which the alien has no intention of abandoning, who is coming temporarily to the United States to perform agricultural labor or services (as defined by the Secretary of Labor, by regulation, and as commonly characterized by its inclusion in any relevant occupational code in the Standard Occupational Classification Manual issued by the Office of Management and Budget), including—(aa)labor (as defined in section 3121(g) of the Internal Revenue Code of 1986);(bb)labor or services in agriculture (as defined in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)));(cc)labor relating to the pressing of apples for cider on a farm;(dd)labor related to aquaculture, fish trimming, or wild seafood processing;(ee)labor related to the cultivation, installation, establishment and maintenance of horticultural commodities without regard to commodity source or location;(ff)labor related to the breeding, care and feeding of equines; or(b).